UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 19, 2010 (October 18, 2010) Date of Report (Date of earliest event reported) AMINCOR, INC. (Exact name of registrant as specified in its charter) Nevada 000-49669 88-0376372 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th FL, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(347) 821-3452 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth under Item 2.01 of this current report on Form 8-K is hereby incorporated by reference into this Item 1.01. Item 2.01 Completion of Acquisition or Disposition of Assets On October 18, 2010, Registrant entered into a Stock Purchase Agreement (the “Agreement”) with Universal Apparel Holdings, Inc., a Delaware corporation (“UAH”), for the purchase by Registrant of 20,000 shares of Series A Convertible Preferred Stock of Epic Sports International, Inc., a Nevada corporation (“Epic”) which shares constitute all of Epic’s issued and outstanding Preferred Stock.Such Preferred Stock represents 80% of the issued and outstanding shares (the “Shares”) of Epic common stock (on a fully diluted basis).In consideration for the sale of the Shares, Registrant paid UAH $.10 per shares for a total of $200. John R. Rice III and Joseph F. Ingrassia are officers and directors of Registrant, UAH and Epic. As a result of the above transaction, Registrant owns 80% of the issued and outstanding shares of Epic and Epic is a subsidiary of Registrant. The information in this Item 2.01 and 1.01 above is qualified in its entirety by the Stock Purchase Agreement, which is attached as an exhibit hereto. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Epic Sports International, Inc. Audited financial statements of Epic Sports International, Inc. for the fiscal years ended December 31, 2008 and December 31, 2009. (b) Pro-Forma Financial Information. Since it is impracticable to provide the required pro-forma financial statements for the transaction described in Item 2.01 at the time of this filing, Registrant hereby confirms that it intends to file the required financial statements no later than 71 calendar days after the date of this current report on Form 8-K. (c) Not Applicable. (d) Exhibits 10.1Stock Purchase Agreement, dated October 18, 2010, by and between Registrant and Universal Apparel Holdings, Inc. EPIC SPORTS INTERNATIONAL. INC. (F/K/A KLIP AMERICA, INC.) FINANCIAL STATEMENTS Years Ended December 31, 2009 and 2008 AND INDEPENDENT AUDITORS’ REPORT EPIC SPORTS INTERNATIONAL, INC. (F/K/A KLIP AMERICA, INC.) CONTENTS December 31, 2009 and 2008 Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders’ Equity (Deficiency) 4 Statements of Cash Flows 5 Notes to Financial Statements 6-17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Epic Sports International, Inc. (F/K/A Klip America, Inc.) We have audited the accompanying balance sheets of Epic Sports International, Inc. (F/K/A Klip America, Inc.) ( the “Company”) as of December 31, 2009 and 2008 and the related statements of operations, changes in stockholders’ equity (deficiency) and cash flows for the year ended December 31, 2009, the period from September 19, 2008 through December 31, 2008 (Successor Company), and the period from January 1, 2008 through September 18, 2008 (Predecessor Company).These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Epic Sports International, Inc. (F/K/A Klip America, Inc.) at December 31, 2009 and 2008 and the results of their operations and cash flows for the year ended December 31, 2009, the period from September 19, 2008 through December 31, 2008 (Successor Company), and the period from January 1, 2008 through September 18, 2008 (Predecessor Company) in conformity with accounting principles generally accepted in the United States of America. /s/ ROSEN SEYMOUR SHAPSS MARTIN & COMPANY LLP New York, New York September 1, 2010 EPIC SPORTS INTERNATIONAL, INC. (F/K/A) KLIP AMERICA, INC. BALANCE SHEETS December 31, 2009 and 2008 Assets Current Assets: Cash $ $ Due from factor - related party Accounts receivable Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment - net of accumulated depreciation of $8,905 and $3,809 in 2009 and 2008, respectively Goodwill Intangible assets,net Other assets Total assets $ $ Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable - trade $ $ Loans payable - related party - Accrued interest - related party - Loans payable - bank- line of credit Due to shareholder Deferred revenue Due to related party - Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Loan payable - SBA Total non-current liabilities Commitments and Contingencies Stockholders'equity (deficiency): Convertible Preferred Stock, Series A $0.001 par value; 30,000 shares authorized, 20,000 issued and outstanding 20 20 Common stock, $0.01 par value; 100,000 shares authorized, 5,000 issued and outstanding 50 50 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficiency) ) Total liabilities and stockholders' equity (deficiency) $ $ The accompanying notes are an integral part of these financial statements. EPIC SPORTS INTERNATIONAL, INC. (F/K/A) KLIP AMERICA, INC. STATEMENTS OF OPERATIONS Years ended December 31, 2009 and 2008 (Successor (Predecessor (Predecessor Company) Company) and Successor For the Period For the Period Companies) September 18, 2008 January 1, 2008 Year Ended Year Ended to to December 31, 2009 December 31, 2008 December 31, 2008 September 17, 2008 Net Sales $ Cost of sales Gross profit Operating expenses: Selling General and administrative Total operating expenses Loss from operations Other expenses: Interest expense - related party Factor fees - related party Total other expenses Net Loss $ The accompanying notes are an integral part of these financial statements. EPIC SPORTS INTERNATIONAL, INC. (F/K/A) KLIP AMERICA, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) Years ended December 31, 2009 and 2008 Convertible Additional Common Stock Preferred Stock, Series A Paid-In Accumulated Total Shares Amount Shares Amount Capital Deficit Equity Balances - January 1, 2008 (Predecessor Company) $
